Exhibit 10.5

 

ARCH CAPITAL GROUP LTD.

 

Restricted Share Unit Agreement

 

THIS AGREEMENT, dated as of February 26, 2004, between Arch Capital Group Ltd.
(the “Company”), a Bermuda company, and Ralph E. Jones, III (the “Employee”).

 

WHEREAS, the Employee has been granted the following award as compensation for
services to be rendered; and the following terms reflect the Company’s 2002 Long
Term Incentive and Share Award Plan (the “Plan”);

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows.

 


1.   AWARD OF SHARE UNITS.  PURSUANT TO THE PROVISIONS OF THE PLAN, THE TERMS OF
WHICH ARE INCORPORATED HEREIN BY REFERENCE, THE EMPLOYEE IS HEREBY AWARDED 3,571
RESTRICTED SHARE UNITS (THE “AWARD”), SUBJECT TO THE TERMS AND CONDITIONS HEREIN
SET FORTH.  CAPITALIZED TERMS USED HEREIN AND NOT DEFINED SHALL HAVE THE
MEANINGS SET FORTH IN THE PLAN.  IN THE EVENT OF ANY CONFLICT BETWEEN THIS
AGREEMENT AND THE PLAN, THE PLAN SHALL CONTROL.


 


2.   TERMS AND CONDITIONS.  IT IS UNDERSTOOD AND AGREED THAT THE AWARD OF
RESTRICTED SHARE UNITS EVIDENCED HEREBY IS SUBJECT TO THE FOLLOWING TERMS AND
CONDITIONS:


 


(A)           VESTING OF AWARD.  SUBJECT TO SECTION 2(B) BELOW AND THE OTHER
TERMS AND CONDITIONS OF THIS AGREEMENT, THIS AWARD SHALL BECOME VESTED IN FOUR
EQUAL ANNUAL INSTALLMENTS, COMMENCING ON THE DATE HEREOF AND THEREAFTER ON THE
FIRST, SECOND AND THIRD ANNIVERSARIES THEREOF.  UNLESS OTHERWISE PROVIDED BY THE
COMPANY, ALL AMOUNTS RECEIVABLE IN CONNECTION WITH ANY ADJUSTMENTS TO THE SHARES
UNDER SECTION 4(C) OF THE PLAN OR SECTION 2(E) BELOW SHALL BE SUBJECT TO THE
VESTING SCHEDULE IN THIS SECTION 2(A).


 


(B)          TERMINATION OF SERVICE; FORFEITURE OF UNVESTED SHARE UNITS.  EXCEPT
AS OTHERWISE SET FORTH IN SECTION 2(A) ABOVE, IN THE EVENT THE EMPLOYEE CEASES
TO BE AN EMPLOYEE OF THE COMPANY PRIOR TO THE DATE THE RESTRICTED SHARE UNITS
OTHERWISE BECOME VESTED (I) DUE TO HIS OR HER DEATH OR PERMANENT DISABILITY (AS
DEFINED IN THE COMPANY’S INCENTIVE COMPENSATION PLAN) OR (II) DUE TO TERMINATION
(A) BY THE COMPANY NOT FOR CAUSE (AS DEFINED IN THE COMPANY’S INCENTIVE
COMPENSATION PLAN) OR (B) BY THE EMPLOYEE FOR GOOD REASON (AS DEFINED IN THE
EMPLOYMENT AGREEMENT, DATED JUNE 4, 2003, BETWEEN THE EMPLOYEE AND ARCH
INSURANCE GROUP INC.), THE RESTRICTED SHARE UNITS SHALL BECOME IMMEDIATELY
VESTED IN FULL UPON SUCH TERMINATION OF EMPLOYMENT.  IN THE EVENT OF TERMINATION
OF EMPLOYMENT (OTHER THAN BY THE COMPANY FOR CAUSE) AFTER THE ATTAINMENT OF
RETIREMENT AGE (AS DEFINED IN THE COMPANY’S INCENTIVE COMPENSATION PLAN), THE
RESTRICTED SHARE UNITS SHALL CONTINUE TO VEST ON THE SCHEDULE SET FORTH IN
SECTION 2(A) ABOVE SO LONG AS THE EMPLOYEE DOES NOT ENGAGE IN ANY ACTIVITY IN
COMPETITION WITH ANY ACTIVITY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OTHER
THAN SERVING ON THE

 

--------------------------------------------------------------------------------


 


BOARD OF DIRECTORS (OR SIMILAR GOVERNING BODY) OF ANOTHER COMPANY OR AS A
CONSULTANT FOR NO MORE THAN 26 WEEKS PER CALENDAR YEAR (“COMPETITIVE
ACTIVITY”).  IN THE EVENT THE EMPLOYEE ENGAGES IN A COMPETITIVE ACTIVITY, ANY
UNVESTED RESTRICTED SHARE UNITS SHALL BE FORFEITED BY THE EMPLOYEE AND BECOME
THE PROPERTY OF THE COMPANY.  IF THE EMPLOYEE CEASES TO BE AN EMPLOYEE OF THE
COMPANY FOR ANY OTHER REASON PRIOR TO THE DATE THE RESTRICTED SHARE UNITS BECOME
VESTED, THE UNVESTED RESTRICTED SHARE UNITS SHALL BE FORFEITED BY THE EMPLOYEE
AND BECOME THE PROPERTY OF THE COMPANY.  FOR PURPOSES OF THIS AGREEMENT, SERVICE
WITH ANY OF THE COMPANY’S SUBSIDIARIES (AS DEFINED IN THE PLAN) SHALL BE
CONSIDERED TO BE SERVICE WITH THE COMPANY.


 


(C)           DISTRIBUTION OF SHARES.  AT THE TIME THE EMPLOYEE CEASES TO BE AN
EMPLOYEE OF THE COMPANY FOR ANY REASON, THE COMPANY SHALL DISTRIBUTE TO THE
EMPLOYEE (OR HIS OR HER HEIRS IN THE EVENT OF THE EMPLOYEE’S DEATH) A NUMBER OF
SHARES EQUAL TO THE NUMBER OF VESTED RESTRICTED SHARE UNITS THEN HELD BY THE
EMPLOYEE.


 


(D)          RIGHTS AND RESTRICTIONS.  THE RESTRICTED SHARE UNITS SHALL NOT BE
TRANSFERABLE, OTHER THAN PURSUANT TO WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION.  PRIOR TO VESTING OF THE RESTRICTED SHARE UNITS AND DELIVERY OF
THE SHARES TO THE EMPLOYEE FOLLOWING HIS TERMINATION OF EMPLOYMENT, THE EMPLOYEE
SHALL NOT HAVE ANY RIGHTS OR PRIVILEGES OF A SHAREHOLDER AS TO THE SHARES
SUBJECT TO THE AWARD.  SPECIFICALLY, THE EMPLOYEE SHALL NOT HAVE THE RIGHT TO
RECEIVE DIVIDENDS OR THE RIGHT TO VOTE SUCH SHARES PRIOR TO VESTING OF THE AWARD
AND DELIVERY OF THE SHARES.


 


(E)           ADJUSTMENTS FOR RECAPITALIZATION AND DIVIDENDS.  IN THE EVENT
THAT, PRIOR TO THE DISTRIBUTION OF SHARES PURSUANT TO SECTION 2(C) ABOVE, ANY
DIVIDEND IN SHARES, RECAPITALIZATION, SHARE SPLIT, REVERSE SPLIT,
REORGANIZATION, MERGER, CONSOLIDATION, SPIN-OFF, COMBINATION, REPURCHASE, OR
SHARE EXCHANGE, OR OTHER SUCH CHANGE AFFECTS THE SHARES SUCH THAT THEY ARE
INCREASED OR DECREASED OR CHANGED INTO OR EXCHANGED FOR A DIFFERENT NUMBER OR
KIND OF SHARES, OTHER SECURITIES OF THE COMPANY OR OF ANOTHER CORPORATION OR
OTHER CONSIDERATION, THEN IN ORDER TO MAINTAIN THE PROPORTIONATE INTEREST OF THE
EMPLOYEE AND PRESERVE THE VALUE OF THE AWARD, THERE SHALL AUTOMATICALLY BE
SUBSTITUTED FOR EACH SHARE SUBJECT TO THE AWARD THE NUMBER AND KIND OF SHARES,
OTHER SECURITIES OR OTHER CONSIDERATION (INCLUDING CASH) INTO WHICH EACH
OUTSTANDING SHARE SHALL BE CHANGED OR FOR WHICH EACH SUCH SHARE SHALL BE
EXCHANGED.


 


(F)           DIVIDEND EQUIVALENTS.  AS OF EACH DATE ON WHICH A CASH DIVIDEND IS
PAID ON SHARES, THERE SHALL BE GRANTED TO THE EMPLOYEE THAT NUMBER OF ADDITIONAL
RESTRICTED SHARE UNITS (INCLUDING FRACTIONAL UNITS) DETERMINED BY
(I) MULTIPLYING THE AMOUNT OF SUCH DIVIDEND PER SHARE BY THE NUMBER OF
RESTRICTED SHARE UNITS HELD BY THE EMPLOYEE, AND (II) DIVIDING THE TOTAL SO
DETERMINED BY THE FAIR MARKET VALUE OF A SHARE ON THE DATE OF PAYMENT OF SUCH
CASH DIVIDEND.  THE RESTRICTED SHARE UNITS GRANTED PURSUANT TO THIS SECTION 2(F)
WILL HAVE THE SAME TERMS AND CONDITIONS (INCLUDING VESTING DATES) AS THE
RESTRICTED SHARE UNITS WITH RESPECT TO WHICH THEY ARE GRANTED.


 


(G)          NO RIGHT TO CONTINUED EMPLOYMENT.  THIS AWARD SHALL NOT CONFER UPON
THE EMPLOYEE ANY RIGHT WITH RESPECT TO CONTINUANCE OF EMPLOYMENT BY THE COMPANY
NOR

 

2

--------------------------------------------------------------------------------


 

shall this Award interfere with the right of the Company to terminate the
Employee’s employment at any time.


 


3.   TRANSFER OF SHARES.  THE SHARES DELIVERED HEREUNDER, OR ANY INTEREST
THEREIN, MAY BE SOLD, ASSIGNED, PLEDGED, HYPOTHECATED, ENCUMBERED, OR
TRANSFERRED OR DISPOSED OF IN ANY OTHER MANNER, IN WHOLE OR IN PART, ONLY IN
COMPLIANCE WITH THE TERMS, CONDITIONS AND RESTRICTIONS AS SET FORTH IN THE
GOVERNING INSTRUMENTS OF THE COMPANY, APPLICABLE UNITED STATES FEDERAL AND STATE
SECURITIES LAWS OR ANY OTHER APPLICABLE LAWS OR REGULATIONS AND THE TERMS AND
CONDITIONS HEREOF.


 


4.   EXPENSES OF ISSUANCE OF SHARES.  THE ISSUANCE OF STOCK CERTIFICATES
HEREUNDER SHALL BE WITHOUT CHARGE TO THE EMPLOYEE.  THE COMPANY SHALL PAY, AND
INDEMNIFY THE EMPLOYEE FROM AND AGAINST ANY ISSUANCE, STAMP OR DOCUMENTARY TAXES
(OTHER THAN TRANSFER TAXES) OR CHARGES IMPOSED BY ANY GOVERNMENTAL BODY, AGENCY
OR OFFICIAL (OTHER THAN INCOME TAXES) OR BY REASON OF THE ISSUANCE OF SHARES.


 


5.   WITHHOLDING.  THE EMPLOYEE SHALL PAY TO THE COMPANY OR MAKE ARRANGEMENTS
SATISFACTORY TO THE COMMITTEE REGARDING PAYMENT OF ANY FEDERAL, STATE OR LOCAL
TAXES OF ANY KIND REQUIRED BY LAW TO BE WITHHELD WITH RESPECT TO THE AWARD AND
THE COMPANY SHALL, TO THE EXTENT PERMITTED OR REQUIRED BY LAW, HAVE THE RIGHT TO
DEDUCT FROM ANY PAYMENT OF ANY KIND OTHERWISE DUE TO THE EMPLOYEE, FEDERAL,
STATE AND LOCAL TAXES OF ANY KIND REQUIRED BY LAW TO BE WITHHELD.


 


6.   REFERENCES.  REFERENCES HEREIN TO RIGHTS AND OBLIGATIONS OF THE EMPLOYEE
SHALL APPLY, WHERE APPROPRIATE, TO THE EMPLOYEE’S LEGAL REPRESENTATIVE OR ESTATE
WITHOUT REGARD TO WHETHER SPECIFIC REFERENCE TO SUCH LEGAL REPRESENTATIVE OR
ESTATE IS CONTAINED IN A PARTICULAR PROVISION OF THIS AGREEMENT.


 


7.   NOTICES.  ANY NOTICE REQUIRED OR PERMITTED TO BE GIVEN UNDER THIS AGREEMENT
SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN DELIVERED
PERSONALLY OR BY COURIER, OR SENT BY CERTIFIED OR REGISTERED MAIL, POSTAGE
PREPAID, RETURN RECEIPT REQUESTED, DULY ADDRESSED TO THE PARTY CONCERNED AT THE
ADDRESS INDICATED BELOW OR TO SUCH CHANGED ADDRESS AS SUCH PARTY MAY
SUBSEQUENTLY BY SIMILAR PROCESS GIVE NOTICE OF:


 

If to the Company:

 

Arch Capital Group Ltd.
Wessex House, 4th Floor
45 Reid Street
Hamilton HM 12 Bermuda
Attn.: Secretary

 

3

--------------------------------------------------------------------------------


 

If to the Employee:

 

To the last address delivered to the Company by the
Employee in the manner set forth herein.

 


8.   GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICT OF LAWS.


 


9.   ENTIRE AGREEMENT.  THIS AGREEMENT AND THE PLAN CONSTITUTE THE ENTIRE
AGREEMENT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF, AND ANY
PREVIOUS AGREEMENT OR UNDERSTANDING AMONG THE PARTIES WITH RESPECT THERETO IS
SUPERSEDED BY THIS AGREEMENT AND THE PLAN.


 


10. COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO COUNTERPARTS, EACH OF
WHICH SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

ARCH CAPITAL GROUP LTD.

 

 

 

By:

/s/ Dawna Ferguson

 

 

 

 

 

 

/s/ Ralph E. Jones, III

 

 

Ralph E. Jones, III

 

5

--------------------------------------------------------------------------------